

EXHIBIT 10.2






OMNIBUS FIRST AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT
THIS OMNIBUS FIRST AMENDMENT TO MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY
AGREEMENT (this “Amendment”), is made and entered into as of November 30, 2018,
by and among FASTENAL COMPANY, a Minnesota corporation (the “Company”), FASTENAL
COMPANY PURCHASING, a Minnesota corporation (“Fastenal Purchasing”) and FASTENAL
IP COMPANY, a Minnesota corporation (“Fastenal IP”; and together with Fastenal
Purchasing, the “Subsidiary Guarantors”), on the one hand, and Metropolitan Life
Insurance Company (“MetLife”), NYL Investors LLC (“NYL”), PGIM, Inc.
(“Prudential”) and each holder of Notes (as defined in the Note Agreement
defined below) that are signatories hereto (such holders, together with their
successors and assigns, the “Noteholders”), on the other hand.
W I T N E S S E T H:
WHEREAS, the Company, MetLife, NYL, Prudential and the Purchasers (as defined in
the Note Agreement defined below) are parties to a certain Master Note
Agreement, dated as of July 20, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Company previously issued
and sold (a) $40,000,000 in aggregate principal amount of its 2.00% Series A
Senior Notes Due July 20, 2021 (the “Series A Notes”), (b) $35,000,000 in
aggregate principal amount of its 2.45% Series B Senior Notes Due July 20, 2022
(the “Series B Notes”) and (c) $60,000,000 in aggregate principal amount of its
3.22% Series C Senior Notes Due March 1, 2024 (the “Series C Notes”, and
together with the Series A Notes and the Series B Notes, the “Notes”);
WHEREAS, the Subsidiary Guarantors are parties to a certain Subsidiary Guaranty
Agreement in favor of MetLife, NYL, Prudential and the Noteholders, dated as of
July 20, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subsidiary Guaranty”);
WHEREAS, the Notes are the only Notes currently outstanding under the Note
Agreement and the Noteholders are the holders of 100% of the Notes;
WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement, and subject to the terms and conditions hereof, the
Noteholders are willing to amend the Note Agreement in the respects but only in
the respects set forth below;
WHEREAS, the Subsidiary Guarantors have requested that the Noteholders amend
certain provisions of the Subsidiary Guaranty, and subject to the terms and
conditions hereof, the Noteholders are willing to amend the Subsidiary Guaranty
in the respects but only in the respects set forth below;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are hereby acknowledged, the Company, the Subsidiary Guarantors
and the Noteholders agree as follows:
1.Amendments to the Note Agreement.
(a)    The references to “$200,000,000” (i) on the cover page of the Note
Agreement, (ii) following the address block on the first page of the Note
Agreement and (iii) in Section 1 of the Note Agreement are each hereby deleted
and replaced with “$600,000,000”.




--------------------------------------------------------------------------------




(b)    Section 2.1(b)(1) of the Note Agreement is hereby amended and restated in
its entirety to read: “(1) November 30, 2023 (or if such date is not a Business
Day, the Business Day next preceding such date)”.
2.Amendment to Subsidiary Guaranty.
(a)    The references to “$200,000,000” (i) in paragraph Roman numeral I of the
Subsidiary Guaranty and (ii) in paragraph Roman numeral I of the Guarantor
Supplement attached as Exhibit A to the Subsidiary Guaranty are each deleted and
replaced with “$600,000,000”.
3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
MetLife, NYL, Prudential or the holders of the Notes hereunder, it is understood
and agreed that this Amendment shall not become effective, and neither the
Company nor the Subsidiary Guarantors shall have any rights under this
Amendment, until MetLife, NYL, Prudential and the Noteholders shall have
received (i) without limiting Section 9 hereof, reimbursement or payment of its
costs and expenses incurred in connection with this Amendment (including
reasonable fees, charges and disbursements of Schiff Hardin LLP, counsel to the
Noteholders), to the extent reflected in a statement of MetLife, NYL,
Prudential, any Noteholder or such counsel delivered to the Company at least one
Business Day prior to the date of this Amendment and (ii) executed counterparts
to this Amendment from the Company, the Subsidiary Guarantors, MetLife, NYL,
Prudential and the Noteholders.
4.Representations and Warranties. To induce MetLife, NYL, Prudential and the
Noteholders to enter into this Amendment, the Company and the Subsidiary
Guarantors hereby represent and warrant to MetLife, NYL, Prudential and the
Noteholders that:
(a)    The Company and each Subsidiary Guarantor has the corporate or other
legal entity power and authority to execute and deliver this Amendment and to
perform the provisions of this Amendment, the Note Agreement, as amended hereby
(the Note Agreement as so amended, the “Amended Note Agreement”) (in the case of
the Company) and the Subsidiary Guaranty, as amended hereby (the Subsidiary
Guaranty, as so amended, the “Amended Subsidiary Guaranty”) (in the case of the
Subsidiary Guarantors).
(b)     This Amendment has been duly authorized by all necessary corporate or
other legal entity action on the part of the Company and each Subsidiary
Guarantor, and this Amendment, the Amended Note Agreement (in the case of the
Company) and the Amended Subsidiary Guaranty (in the case of the Subsidiary
Guarantors) constitute legal, valid and binding obligations of the Company and
Subsidiary Guarantors, enforceable against the Company and Subsidiary Guarantors
in accordance with their terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(c)    The execution and delivery of this Amendment and the performance by the
Company and the Subsidiary Guarantors of this Amendment, the Amended Note
Agreement (in the case of the Company) and the Amended Subsidiary Guaranty (in
the case of the Subsidiary Guarantors) do not (1) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective Properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental




2

--------------------------------------------------------------------------------




Authority applicable to the Company or any Subsidiary or (3) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.
(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution or delivery by the Company or any Subsidiary Guarantor of this
Amendment or the performance by the Company or a Subsidiary Guarantor of this
Amendment, the Amended Note Agreement (in the case of the Company) or the
Amended Subsidiary Guaranty (in the case of the Subsidiary Guarantors).
(e)    After giving effect to this Amendment, (1) except with respect to
Schedule 5.4 to the Note Agreement, which has not been updated since delivery to
MetLife, NYL and Prudential of the Request for Purchase dated December 14, 2016,
the representations and warranties of the Company contained in the Note
Agreement and of the Subsidiary Guarantors contained in the Subsidiary Guaranty
are true and correct as of the date hereof (unless expressly stated to relate to
an earlier date, in which case such representations and warranties were true and
correct as of such earlier date), and (2) no Default or Event of Default has
occurred and is continuing as of the date hereof.
5.Reaffirmation. Each Subsidiary Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the
Subsidiary Guaranty, after giving effect to such amendments. Each Subsidiary
Guarantor hereby acknowledges, notwithstanding the foregoing amendments, that
the Subsidiary Guaranty remains in full force and effect and is hereby ratified
and confirmed. Without limiting the generality of the foregoing, each Subsidiary
Guarantor agrees and confirms that the Subsidiary Guaranty continues to guaranty
the Guaranteed Obligations (as defined in the Subsidiary Guaranty) arising under
or in connection with the Amended Note Agreement or any of the Notes.
6.Effect of Amendments. Except as set forth expressly herein, all terms of the
Amended Note Agreement and the Amended Subsidiary Guaranty shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Company and the Subsidiary Guarantors. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the holders of the Notes under the Note Agreement or the Subsidiary Guaranty,
nor constitute a waiver of any provision of the Note Agreement or the Subsidiary
Guaranty.
7.Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York excluding choice-of-law principles of the laws of such State that
would permit the application of the laws of a jurisdiction other than such
State.
8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or the Subsidiary
Guaranty or an accord and satisfaction in regard thereto.
9.Costs and Expenses. The Company agrees to pay on demand all costs and expenses
of MetLife, NYL, Prudential and the Noteholders in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Noteholders with respect thereto.




3

--------------------------------------------------------------------------------




10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
[the remainder of this page intentionally left blank]






4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by its respective authorized officers as of the day and year first
above written.


COMPANY:
FASTENAL COMPANY


By: /s/ Daniel L. Florness                         Name: Daniel L.
Florness                     
Title: Chief Executive Officer and President


FASTENAL COMPANY PURCHASING
FASTENAL IP COMPANY                            


By: /s/ Daniel L. Florness                        Name: Daniel L.
Florness                     
Title: Chief Executive Officer and President


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------






NYL INVESTORS LLC
By /s/ Sean Campbell            
Name: Sean Campbell
Title: Senior Director




NEW YORK LIFE INSURANCE COMPANY




By: /s/ Sean Campbell            
Name: Sean Campbell
Title: Corporate Vice President


Aggregate principal amount of Series B Notes owned: $16,100,000


Aggregate principal amount of Series C Notes owned: $14,100,000




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:    NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell            
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series B Notes owned: $12,300,000


Aggregate principal amount of Series C Notes owned: $5,300,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell            
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series C Notes owned:
$300,000




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell            
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series B Notes owned: $2,800,000


Aggregate principal amount of Series C Notes owned:
$300,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE
By:    New York Life Insurance Company, its attorney-in-fact




By: /s/ Sean Campbell            
Name: Sean Campbell
Title: Corporate Vice President


Aggregate principal amount of Series B Notes owned: $3,800,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




METROPOLITAN LIFE INSURANCE COMPANY
By:    MetLife Investment Advisors, LLC, Its Investment Manager


By: /s/ Jennifer Potenta            
Name: Jennifer Potenta
Title: Managing Director


Aggregate principal amount of Series A Notes owned: $20,000,000


Aggregate principal amount of Series C Notes owned: $5,000,000


LINCOLN BENEFIT LIFE COMPANY
By:    MetLife Investment Advisors, LLC, Its Investment Manager






By: /s/ Frank O. Monfalcone            
Name: Frank O. Monfalcone
Title: Managing Director


Aggregate principal amount of Series A Notes owned: $20,000,000




Brighthouse Life Insurance Company (f/k/a MetLife Insurance Company USA)
By: MetLife Investment Advisors, LLC, Its Investment Manager




By: /s/ Judith A. Gulotta                                       
Name: Judith A. Gulotta
Title: Managing Director


Aggregate principal amount of Series C Notes owned: $10,000,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




METLIFE INSURANCE K.K.
By: MetLife Investment Advisors, LLC, Its Investment Manager




By: : /s/ Jennifer Potenta                                       
Name: Jennifer Potenta
Title: Managing Director


Aggregate principal amount of Series C Notes owned: $5,000,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




PGIM, INC.




By: /s/ Anna Sabiston                                              
Name: Anna Sabiston
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ Anna Sabiston                
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned: $1,400,000




PRUDENTIAL LEGACY INSURANCE COMPANY
OF NEW JERSEY


By:    PGIM, Inc. (as Investment Manager)


    
By: /s/ Anna Sabiston                
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned: $8,600,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------




FARMERS NEW WORLD LIFE INSURANCE
COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: s/ Anna Sabiston                
Name: Anna Sabiston
Title: Vice President




Aggregate principal amount of Series C Notes owned: $6,250,000




ZURICH AMERICAN LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Anna Sabiston                
Name: Anna Sabiston
Title: Vice President




Aggregate principal amount of Series C Notes owned: $3,750,000


SIGNATURE PAGE TO FIRST OMNIBUS AMENDMENT TO
MASTER NOTE AGREEMENT AND SUBSIDIARY GUARANTY AGREEMENT

